Citation Nr: 1753742	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-07 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability secondary to service-connected bilateral knee disabilities.

2. Entitlement to service connection for a low back disability secondary to service-connected bilateral knee disabilities.

3. Entitlement to a rating in excess of 10 percent for left knee osteoarthritis since October 8, 2009.

4. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis since October 8, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to service connection for depression as secondary to service-connected disabilities has been raised by the record in a January 2013 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a September 2008 rating decision, the Los Angeles, California, RO denied service connection for a low back disability. Although notified of the denial in an October 2008 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year.

2. Evidence associated with the file since September 2008, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.

3. The Veteran's left knee demonstration with pain, tenderness, and limitation of flexion to 15 degrees at the January 2014 examination, during the appellate period.

4. The Veteran's right knee demonstrated with pain, tenderness, limitation of flexion to 30 degrees at the January 2010 examination, and limitation of flexion to 10 degrees at the January 2014 examination, but with no additional limitation of extension, during the appellate period.


CONCLUSIONS OF LAW

1. The September 2008 rating decision denying service connection for a low back disability is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302 (a), 20.1103 (2017).

2. As pertinent evidence received since the September 2008 denial is new and material, the criteria for reopening the claim for service connection for a low back disability are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for a rating of 30 percent since January 24, 2014, for left knee limitation of flexion have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2016).

4. The criteria for a rating of 20 percent from January 18, 2010, to January 23, 2014, and a rating of 30 percent thereafter, for right knee limitation of flexion have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2016).
 
5. The criteria for a rating in excess of 10 percent for right knee limitation of extension have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to reopen previously denied claim

Generally, a claim that has been denied in an un-appealed Board decision or an un-appealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.        §§ 7104 (b), 7105 (c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108 (West 2014); 38 C.F.R.          § 3.156 (a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

The claim of service connection for a low back disability was previously denied in an un-appealed September 2008 rating decision. Because new and material evidence has since been submitted, this claim will be reopened.

In a September 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability because the Veteran's low back did not demonstrate a disability that could be service-connected.  Although notified of this decision by an October 2008 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C. § 7105 (b); see also 38 C.F.R.    §§ 3.104, 3.156 (a), 20.302, 20.1103. 

In October 2009, the Veteran petitioned to reopen the claim for a low back disability. In a February 2010 rating decision, the RO denied reopening because the evidence was new but not material. The Veteran filed a timely notice of disagreement (NOD), and perfected the appeal following the February 2014 statement of the case (SOC). 

Evidence submitted since the final September 2008 rating decision consists of additional VA treatment records that show a diagnosis of lumbar spine arthritis and indicate a possible nexus to the Veteran's service-connected bilateral knee disabilities. In addition, the RO provided the Veteran with a VA examination in January 2014 to determine the nature and etiology of the Veteran's low back disability. By affording the Veteran a new VA medical examination after the Veteran submitted his petition to reopen, the VA conducted a de facto reopening of the claim. See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110. Thus, the claim of entitlement to service connection for a low back disability is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the September 2008 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim. Thus, the claim of entitlement to service connection for a low back disability is reopened and is remanded for further development. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a 10 percent evaluation for osteoarthritis of the left knee under DC 5260 (limitation of flexion) and a 10 percent evaluation for osteoarthritis of the right knee under DC 5261 (limitation of extension), confirmed by x-rays. The Veteran contends his bilateral knee disabilities warrant higher evaluations because he experiences increased pain, locking, tightening of the joints, and falling, with limitation of motion. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Provision 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

The provisions of 38 C.F.R. § 4.59 recognize that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71, Plate II. 

Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5010 (2017). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. Note (1) states that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) states that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, DC 5003 (2016). 

DC 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260 (2016).  

DC 5261 provides ratings based on limitation of the extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Extension limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. 38 C.F.R. § 4.71a, DC 5261 (2016).

At the January 2010 VA medical examination, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, deformity, tenderness and pain. He also reported flare-ups, alleviated by over-the-counter pain relief medication, during which he could not stand for long periods of time. He reported difficulty with standing and walking, and used a cane. He also reported he could not climb stairs, nor sit or stand for long periods of time. The examiner noted both knees demonstrated tenderness and guarding, but did not demonstrate edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, or subluxation. The examiner also noted both knees revealed no locking pain, genu recurvatum, crepitus or ankylosis. Left knee flexion was to 90 degrees with pain noted at 90 degrees, and extension was to zero, with no additional limitation of motion after repetitive testing. Right knee flexion was to 100 degrees, with pain noted at 30 degrees, and extension was limited to 10 degrees, with no additional limitation of motion after repetitive testing. The examiner noted both knees were limited by pain but that both joints were not limited by fatigue, weakness, lack of endurance or incoordination.

At the January 2014 VA medical examination, the Veteran reported he used a cane and knee braces, and that he did not have flare-ups. Right knee flexion was to 80 degrees, with pain at 10 degrees, and extension was to zero degrees. Left knee flexion was to 80 degrees with pain at 15 degrees, and extension was to zero degrees. The Veteran was unable to perform repetitive testing because of pain. The Veteran's knees demonstrated less movement than normal, weakened movement, pain, instability, locomotion disturbance, tenderness, normal joint stability, and no subluxation. Muscle strength testing demonstrated active movement against some resistance. The examiner noted functional impact of the Veteran's disabilities included limited kneeling, squatting and climbing. 

Given these facts, the Board finds that for the left knee, a 30 percent rating since January 24, 2014, and for the right knee, a 20 percent rating from January 18, 2010, to January 23, 2014, and a 30 percent rating thereafter, adequately reflects the Veteran's limitation of motion during the relevant period.  38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for a low back disability is granted.

A rating of 30 percent since January 24, 2014, for left knee limitation of flexion is granted.

A rating of 20 percent from January 18, 2010, to January 23, 2014, and a rating of 30 percent thereafter, for right knee limitation of flexion is granted.

A rating in excess of 10 percent since October 8, 2009, for right knee limitation of extension is denied.


REMAND

Regarding the Veteran's claim for service connection for a low back disability, the January 2014 VA medical examiner's opinion is inadequate to resolve the appeal. Specifically, the examiner did not address whether the Veteran's bilateral knee disabilities caused or aggravated the Veteran's low back disability. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed). The Board requires an addendum opinion to fully and fairly evaluate the Veteran's claim. 

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Return the claims file to the January 2014 VA examiner and request he re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship of the Veteran's low back disability and his service-connected bilateral knee disabilities. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Are any of the Veteran's current low back diagnoses proximately due to or aggravated (e.g. worsened, and if so, to what degree) by the Veteran's service-connected bilateral knee disabilities?

b) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* March 2009 physical therapy note which indicated the Veteran was unable to complete "lumbar stabilization secondary to continue knee and back pain." The note also indicated the Veteran reported back pain symptoms for the previous 10 years. See VBMS entry dated January 26, 2010, titled "CAPRI," pages 22-23 of 32.

* June 2009 diagnosis of chronic low back pain due to myofascial pain from tension throughout the paravertebral muscles, and mild degenerative disc disease. See id. at page 12 of 32.

* February 2010 request for a medical opinion in support of the Veteran's claim for secondary service connection. The attending physician denied the request based on her review of the Veteran's medical charts at the time. See VBMS entry dated February 22, 2010, titled "CAPRI," page 1 of 2.

* November 2010 assessment of the Veteran's chronic low back pain with myofascial etiology as "tension throughout the thoracic-lumbar junction with knee pain largely attributable to patella-femoral syndrome" by the medical resident. His assessment was co-signed by the attending physician. See VBMS entry dated November 29, 2010, titled "CAPRI," page 7 of 13.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

3. Then, review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

4. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


